*877Plaintiff (hereinafter "Manhattan Ford”), a Delaware corporation, is the owner and landlord of a building located at 555 West 57th Street, New York, New York ("the building”). The United States, through the General Services Administration, entered into lease negotiations with Manhattan Ford for the lease of certain portions of the building, which culminated in the signing of a lease on or about December 27, 1972, for a five-year term covering the period February 1, 1973, through February 1, 1978. The premises covered by this lease were expanded by amendment of the lease during the five-year leasehold and eventually came to include the entire 18th and 19th floors of the building as well as a designated amount of parking space also in the building ("the premises”). These premises are the subject of this litigation. As the five-year leasehold term drew near its end and negotiations continued for a renewal of the lease, the parties entered into a six-month extension of the lease covering the period February 1,1978, through July 31, 1978. Negotiations broke down and the United States has remained in possession and occupancy of the premises since July 31, 1978. It remains there today without a lease and without the consent of Manhattan Ford.
This litigation was instituted to recover the constitutionally guaranteed just compensation, plus interest, due to Manhatan Ford for the taking of its property by the United States for a public use. Plaintiff has filed, pursuant to Rule 101(d) of the rules of this court, a motion for summary judgment in its favor on the issue of liability for the reason that there is no genuine issue as to any material fact and the plaintiff is entitled to judgment as a matter of law. Defendant, in its response to plaintiffs motion, admits that it has been in possession of the premises in controversy during the period from July 31,1978, until the present, and concedes that it is liable for just compensation to the plaintiff for this occupancy.
In view of the admission by defendant and since defendant concedes liability for just compensation, plaintiffs motion for summary judgment on the issue of liability is hereby allowed and judgment is hereby entered in favor of the plaintiff and against defendant. The case is remanded to the trial division pursuant to the provisions of *878Rule 131(c) of this court for determination of the amount of just compensation to be awarded to plaintiff under this judgment.